Gardner, P. J.
The defendant was charged with and convicted, in the City Court of Savannah, of operating an automobile upon a public street and highway, Waters Avenue, in the City of Savannah, Chatham County, Georgia, while under the influence of intoxicating liquors. The jury returned a verdict of guilty. The defendant was sentenced. He filed a motion for new trial on the general grounds only. The court denied this motion. On this judgment the defendant assigns error here. While the evidence in some respects was conflicting, the jury were authorized to find the defendant guilty. The court, in the exercise of its discretion, denied the motion. This being true and the evidence supporting the verdict, this court is without authority to reverse the case.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.